Contact:Thomas J. LinnemanFor immediate release 513-661-0457 Cheviot Financial Corp. Reports First-Quarter Earnings CINCINNATI, Ohio – April 29, 2011 – Cheviot Financial Corp. (NASDAQ: CHEV), the parent company of Cheviot Savings Bank, today reported an increase in net earnings for the first fiscal quarter of 2011 of $49,000, or 9.7%. Net earnings for the three months ended March 31, 2011 totaled $552,000, or $0.06 cents per share compared with net earnings of $503,000, or $0.06 cents per share for the first fiscal quarter of 2010. The earnings per share for the three months ended March 31, 2011 were based on weighted average shares outstanding of 8,757,782 as compared with weighted average shares outstanding of 8,725,873 for the comparable 2010 period. On March 16, 2011, Cheviot Financial Corporation completed the acquisition of First Franklin Corporation.As a result of the acquisition, total assets increased by approximately $249.4 million, or 69.6%, whileinvestments increased $15.3 million, or 15.7%, net loans receivable increased $188.9 million, or 83.8% and total deposits increased $223.2 million or 86.6% from the respective balances as of December 31, 2010.Interest income and interest expense includes the impact of the First Franklin acquisition as of March 16, 2011. During the first quarter net interest income increased $16,000 while the provision for losses on loans increased $110,000, other income increased $78,000, general, administrative and other expenses increased $202,000, and the provision for federal income taxes decreased $267,000. The increase in general, administrative and other expenses during the comparative period is a result of legal and professional expenses and fifteen days of operating costs incurred as a result of the completion of the merger with First Franklin Corporation. During the three months ended March 31, 2011, the company recorded a provision for losses on loans totaling $150,000 after giving consideration to the allocation of approximately $131,000 for write downs in loans transferred to real estate acquired through foreclosure.At March 31, 2011, the allowance for losses on loans was 20.8% of nonperforming assets and 0.32% of net loans. During the first quarter, the coverage in the allowance for loan losses decreased as a result of the acquisition as approximately $203.2 million of loans are recorded at fair value with a $7.1 million discount applied to such loans. At March 31, 2011, Cheviot Financial Corp. had consolidated total assets of $607.4 million, total liabilities of $537.7 million, including deposits of $481.1 million, and shareholders' equity of $69.8 million, or 11.5% of total assets. At March 31, 2011, the Savings Bank exceeded all capital adequacy requirements with tangible, core and risk-based capital ratios of 9.5%, 9.5% and 17.3%. Cheviot Savings Bank was established in 1911 and currently has thirteen full-service offices in Hamilton County, Ohio. # # # Unaudited financial statements follow. "Safe Harbor" Statement under the Private Securities Litigation Reform Act of 1995: Statements in this release which are not historical facts are forward-looking and involve risks and uncertainties. The company undertakes no obligation to update any forward-looking statement. Cheviot Financial Corp. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands) (Unaudited) At At March 31, December 31, ASSETS Cash and cash equivalents Investment securities Loans receivable Goodwill - Core deposit intangible - Other assets Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Advances from the FHLB Other liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity Cheviot Financial Corp. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (In thousands, except share data) (Unaudited) Three months ended March 31, March 31, Total interest income Total interest expense Net interest income Provision for losses on loans 40 Net interest income after provision for losses on loans Other income General, administrative and other expense Earnings before federal income taxes Federal income taxes - NET EARNINGS Earnings per share - basic and diluted
